               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                        COLUMBUS DIVISION

EUGENIA BOTTA and GEORGE BOTTA, *

      Plaintiffs,                  *

vs.                                *
                                           CASE NO. 4:18-CV-39 (CDL)
CITY OF HAMILTON, GEORGIA;         *
HARRIS COUNTY, GEORGIA; and
MIKE BROWN, in his official        *
capacity,
                                   *
      Defendants.
                                   *

                               O R D E R

      Eugenia and George Botta crashed while riding their bicycles

east on Barnes Mill Road in Hamilton, Georgia where a bridge

crosses over Palmetto Creek.    They claim a road defect caused the

wreck, and they seek to hold the City of Hamilton (the “City”),

Harris County (the “County”) and the County public works director,

Mike Brown, liable for their injuries.         Defendants assert the

defenses of sovereign and official immunity and ask the Court to

grant summary judgment in their favor based upon these defenses.

For the reasons explained in the remainder of this order, the Court

grants the motions of the County (ECF No. 17) and Brown (ECF No.

18) but denies the City’s motion (ECF No. 30).

                               STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the


                                  1
movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

P. 56(a).    In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing   all   justifiable    inferences   in   the   opposing

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.    Id. at 248.    A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.    Id.

                              THE ACCIDENT

       At the time of the accident, George was riding a tandem

bicycle with a blind military veteran. His wife, Eugenia, followed

behind them.     When they reached the western side of the bridge

that crossed Palmetto Creek, George steered his bicycle toward the

center of the road to avoid some gravel.         His front wheel lodged

in a substantial crack in the road.       He lost control of his bicycle

and veered to the right.        Eugenia then collided with George’s

bicycle. All three occupants were hurled over the bridge guardrail

onto the rocks, debris, and creek bed.




                                   2
                                 DISCUSSION

I.    The City’s Summary Judgment Motion

      The City moved for summary judgment based on O.C.G.A. § 32-

4-93(b).     That provision states: “A municipality is relieved of

any and all liability resulting from or occasioned by defective

construction of those portions of the . . . county road system

lying within its corporate limits . . . unless the municipality

constructed or agreed to perform the necessary maintenance of such

road.”     Id.   Palmetto Creek represents the boundary between the

City to the east and unincorporated Harris County to the west.

For purposes of its motion, the City agrees that the accident

occurred inside the city limits.           Thus, the only issue presented

by the City’s motion is whether the relevant portion of the bridge

is part of the “county road system.”

      Under Georgia law, the state Department of Transportation

(the “Department”) must “prepare and distribute to each county a

map   showing    all   the   public   roads   on   its   county   road   system

including extensions into municipalities” at least every five

years. Id. § 32-4-2(a)(1). The Department must also “keep written

records of the mileage . . . on all public roads on each of the

county road systems.”        Id. § 32-4-2(b).      The “official record of

a county road system” consists of the map and the Department’s

written mileage record.        Id. § 32-4-2(f).      Accordingly, the Court




                                       3
looks to the map and written record to determine whether the bridge

is part of the municipal or county road system.

      The accident location appears as follows on the Department’s

official 2016 map:




See Pls.’ Resp. Br. in Opp’n to City’s Mot. for Summ. J. Ex. 1B,

Enlarged Shot of 2016 Gen. Highway Map of Harris Cty., ECF No. 46-

3.   The map does not clearly show whether the accident occurred on

road 205 (part of the County road system) or on road 20501 (part

of the municipal road system).       See Hill Aff. ¶ 8, ECF No. 45-1



                                 4
(explaining the difference between roads “20501” and “205”).             The

official map is therefore inconclusive.

      Further,   neither   party   offered      any   evidence     of    the

Department’s “written record of the mileage” of the County road

system.   But, the Bottas did point to the Department’s written

records of the City road system, which indicate that the City owns

.576 miles of Barnes Mill Road.        See Hood Dep. Pls.’ Ex. 8, Email

from B. Stephens to R. Hood (Sept. 6, 2017), ECF No. 39 at 190-

91.   And based on the Bottas’ expert’s calculations, that distance

includes the area of the bridge where the accident occurred.            Hill

Dep. Def.’s Ex. 14, Photos 51-52, ECF No. 49-2 (showing Bottas’

expert standing at .576-mile mark).       Thus, a reasonable jury could

conclude that the “official record” of the County road system does

not include the portion of the bridge where the accident occurred.

Accordingly, it is not part of the “county road system lying within

[the] corporate limits” of the City so as to confer immunity under

O.C.G.A. § 32-4-93(b).     Therefore,      a   genuine   factual   dispute

exists as to whether the portion of the bridge was part of the

“county road system” within the City’s limits, and the City’s

motion for summary judgment on this ground is denied.         See City of

Social Circle v. Sims, 492 S.E.2d 240, 241 (Ga. Ct. App. 1997)

(affirming trial court’s denial of summary judgment based on




                                   5
statutory immunity when fact question existed as to which public

entity owned the defective road).1

     Even if the Court concluded that the bridge was part of the

“county road system” as a matter of law, the City’s motion would

still be denied because a genuine factual dispute exists as to

whether the City “agreed to perform the necessary maintenance” of

the bridge.     O.C.G.A. § 32-4-93(b).      Here, the City and County

entered an intergovernmental agreement in 1995 wherein the County

agreed “to provide routine pot hole repair on City streets and

consider making other forms of street repairs, when requested, by

[the City].”    Chambers Dep. Pl.’s Ex. 12, 1995 Intergovernmental

Agreement, ECF No. 38 at 196.       Further, the City’s public works

director sought a local maintenance improvement grant to resurface

Barnes Mill Road, although he later deferred the funding to another

street.     See Hood Dep. 42:19-24, ECF No. 39.          Based on this

evidence,   a   reasonable   jury   could   conclude   that   the   City’s




1
  Another provision of that chapter provides that the county road system
shall consist of public roads “which are shown to be part of that county
road system by the department records on July 1, 1973, and any subsequent
additions to such county road system made by the county.” O.C.G.A. § 32-
4-1(2).   The City suggests that this language permits the Court to
analyze any Department record ever created to determine the scope of the
County road system, including the 1966 County highway map, documents
from a 1987 construction project, bridge inspection reports, bridge
inventory data listings, a national bridge inventory, the County road
list, and the County’s subsequent repairs of the bridge.        The Court
concludes that the “official record” is what the statute says it is,
namely the map and written record of mileage. Accordingly, the City’s
department records evidence only highlights the genuine factual dispute
about the bridge’s status in this case.


                                    6
obligation to request repairs from the County and the City’s

pursuit of funds to maintain the road constituted the “necessary

maintenance” of the bridge surface.             See City of Fairburn v. Cook,

372    S.E.2d      245,   251   (Ga.    Ct.   App.   1988)   (concluding     that

municipality’s decision to place traffic light on different side

of    pole   authorized     jury   to   conclude     municipality   waived   its

immunity      by     agreeing      to   perform      necessary   maintenance).

Accordingly, the City’s motion for summary judgment must be denied

for this reason, also.

II.    The County’s Summary Judgment Motion

       The County moved for summary judgment based on sovereign

immunity.       “As provided in Georgia’s [C]onstitution, sovereign

immunity extends to the counties, and a county’s sovereign immunity

‘can only be waived by an Act of the General Assembly which

specifically provides that sovereign immunity is thereby waived

and the extent of such waiver.’”              Bd. of Comm’rs of Glynn Cty. v.

Johnson, 717 S.E.2d 272, 274 (Ga. Ct. App. 2011) (alteration in

original) (quoting McCobb v. Clayton Cty., 710 S.E.2d 207, 209

(Ga. Ct. App. 2011)).           “A waiver of sovereign immunity must be

established by the party seeking to benefit from that waiver.”

Id. (quoting McCobb, 710 S.E.2d at 209).

       Here, the Bottas identified no legislative act waiving the

County’s sovereign immunity. Instead, they contend that the County

waived its immunity by entering into the 1995 intergovernmental


                                          7
agreement to repair the City roads.         Such a contract-based waiver,

however, does not apply to an action sounding in tort.              See Burton

v.    DeKalb   Cty.,   434   S.E.2d   82,   83-84    (Ga.    Ct.    App.    1993)

(concluding that county’s lease agreement with state employer did

not    waive   county’s   sovereign   immunity      from    state   employee’s

personal injury claim based on county’s alleged failure to maintain

premises).     The Bottas also appear to argue that the County waived

its immunity by entering a “joint venture” with the City to

maintain the roads.       But none of the cases cited by the Bottas for

this proposition actually discuss a county’s sovereign immunity.

See generally DeKalb Cty. v. Lenowitz, 463 S.E.2d 539 (Ga. Ct.

App. 1995) (no discussion of sovereign immunity; concluding only

that county could be jointly liable for inverse condemnation and

continuing nuisance claims arising from joint city-county sewer

system); City of Eatonton v. Few, 377 S.E.2d 504, 506-07 (Ga. Ct.

App. 1988) (concluding that evidence supported jury’s finding that

city operated joint venture with county).                  Instead, a “joint

venture” does not waive sovereign immunity, but rather makes both

parties to the venture liable for any injuries assuming immunity

is    otherwise   inapplicable.       Accordingly,     the    Bottas’      claims

against the County for negligent maintenance of the bridge are

barred by sovereign immunity.         See Woodard v. Laurens Cty., 456

S.E.2d 581, 582-83 (Ga. 1995) (finding that sovereign immunity




                                      8
barred plaintiff’s claim against county for failure to maintain

stop sign).

     As to the Bottas’ claims against Brown in his official

capacity,    “suits      against    county   employees    in   their    official

capacities    are   in    reality    suits   against     the   county   itself.”

Johnson, 717 S.E.2d at 276. “Because any recovery of damages would

be paid out of the public purse, county employees sued in their

official capacities are entitled to invoke the protection afforded

by sovereign immunity.”            Id.   Thus, the Bottas’ claims against

Brown in his official capacity fail for the same reasons explained

above.   To the extent the Bottas assert nuisance claims against

the County and Brown in his official capacity, those claims are

also subject to sovereign immunity.            See Johnson, 717 S.E.2d at

276 (explaining that sovereign immunity bars actions against a

county for personal injury arising from a nuisance).                    In sum,

sovereign immunity bars all the Bottas’ claims against the County

and against Brown in his official capacity.

III. Brown’s Summary Judgment Motion

     Brown moved for summary judgment based on official immunity

as to the Bottas’ claims against him in his individual capacity.

“A suit against a public official acting in his official capacity

will be barred by official immunity unless the official negligently

performed a ministerial duty or acted with actual malice or an

actual intent to cause injury while performing a discretionary


                                         9
duty.”    Barnard v. Turner Cty., 701 S.E.2d 859, 862 (Ga. Ct. App.

2010); Ga. Const. Art. I, § 2, ¶ IX(d).          The Bottas do not contend

that Brown acted with actual malice or intent to cause injury in

performance of a discretionary duty.             Instead, they argue that

Brown had a ministerial duty to repair two defects in the bridge

they contend caused the accident: (1) unsealed expansion joints

and (2) cracks in the asphalt.

     If    Brown   breached    a   ministerial    duty,   he    would    not   be

protected by official immunity.        However, if his alleged liability

arises from a discretionary act, he enjoys the protection of

official immunity.        Georgia courts have distinguished ministerial

and discretionary acts as follows:

     A ministerial act is commonly one that is simple,
     absolute, and definite, arising under conditions
     admitted or proved to exist, and requiring merely the
     execution of a specific duty. A discretionary act calls
     for the exercise of personal deliberation and judgment,
     which in turn entails examining the facts, reaching
     reasoned conclusions, and acting on them in a way not
     specifically directed.

Banks v. Happoldt, 608 S.E.2d 741, 744 (Ga. Ct. App. 2004) (quoting

Happoldt v. Kutscher, 567 S.E.2d 380, 382 (Ga. Ct. App. 2002)).

“Whether    the    acts    upon    which    liability   is     predicated      are

ministerial or discretionary is determined by the facts of the

particular case.” Id. at 745 (quoting Woodard, 456 S.E.2d at 583).

“A ministerial duty may be established by evidence such as a

written    policy,   an    unwritten   policy,   a   supervisor’s       specific




                                       10
directive, or a statute.”    Jobling v. Shelton, 779 S.E.2d 705, 710

(Ga. Ct. App. 2015) (quoting Roper v. Greenway, 751 S.E.2d 351,

353 (Ga. 2013)).   “Procedures or instructions adequate to cause an

act to become merely ministerial must be so clear, definite and

certain as merely to require the execution of a relatively simple,

specific duty.”    Id. (quoting Roper, 751 S.E.2d at 353).

     Even viewing the facts in the light most favorable to the

Bottas, Brown received no actual notice of the road defect that

allegedly contributed to the Bottas’ accident. No one specifically

reported the alleged defect to him.     The only evidence of notice

relied upon by the Bottas consists of bridge inspection reports

sent by the Department to the County in 2012 and 2014.           These

reports included references to the alleged defects.      See Wood Dep.

Pl.’s Ex. 19, Letter from A. Doyle to H. Lange (Mar. 17, 2014),

ECF No. 33 at 134, 145 (noting that deck joints throughout the

bridge have failed and should be cleaned and sealed); id. Pl.’s

Ex. 26, Letter from A. Doyle to H. Lange (July 9, 2012), ECF No.

33 at 178, 189 (same); id. Ga. Dep’t of Transp. Bridge Inspection

Report (Dec. 27, 2011), ECF No. 33 at 196 (noting that “[j]oints

need sealing” and that “[a]sphalt approaches have cracking”); id.

Ga. Dep’t of Transp. Bridge Inspection Report (Oct. 30, 2013), ECF

No. 33 at 201 (same).       Although no evidence has been presented

that Brown had actual knowledge of the reports of the specific

defects   implicated   in   the   Bottas’   accident,   circumstantial


                                  11
evidence exists that he had access to the reports, and for purposes

of summary judgment, one could conclude that he had constructive

knowledge of what was contained in the reports.               See Brown Dep.

11:21-12:2, ECF No. 34 (explaining that Brown served as road

superintendent before becoming public works director in 2015);

Lange Dep. 28:3-11, ECF No. 48 (County Commission chairman’s

testimony that he provided bridge inspection reports to road

superintendent).

       Even if Brown had notice of the relevant defects, his duty to

repair those defects was discretionary, not ministerial.                   The

County had no written policy regarding the repair of road defects.

And its unwritten policy was based more on common sense than

established     directives.      As        the   County    manager   (Brown’s

supervisor) aptly noted, “if there’s a hazard that we’re not aware

of and we’re made aware of it, we attend to it as soon as possible.”

Wood    Dep.   29:9-11.   Such   an        indefinite     “policy”   certainly

contemplates that Brown would consider all of the circumstances,

and then make a judgment as to when to repair which defects.

Obviously, if a defect posed an immediate safety hazard, then it

would be placed higher on the priority list.                 But comparing a

pothole to a seal gap in a roadway required a judgment call by

Brown.   This type of policy is not so clear, definite, and certain

as merely to require the execution of a relatively simple, specific

duty.    Instead, Brown needed to prioritize repair of the bridge


                                      12
defects with the many other potholes and cracks throughout the

County and address it “as soon as possible.”          The County’s policy

necessarily required that Brown use his judgment to determine how

soon he could perform the repairs and how the urgency of those

repairs compared to other issues in his purview.               It is well

established under Georgia law that when a county employee is

provided with such discretion, he is entitled to official immunity.

See Banks, 608 S.E.2d at 747 (“Beyond the specific concept of

resource allocation, as a general matter county road officials

‘necessarily [have] discretionary powers as to what work should be

done, when, how and where necessary.’” (alteration in original)

(quoting Vickers v. Motte, 137 S.E.2d 77, 79 (Ga. Ct. App. 1964)));

see also Gentry v. Hutchins, 738 S.E.2d 92, 95 (Ga. Ct. App. 2013)

(finding that county employees had discretion regarding when to

execute   work   orders   and   were    therefore   entitled   to   official

immunity); Norris v. Emanuel Cty., 561 S.E.2d 240, 244 (Ga. Ct.

App. 2002) (concluding that road superintendent who had discretion

regarding when to repair washed out intersection enjoyed official

immunity).

     The Court notes that even if a citizen had taken Brown aside

and specifically informed him of the crack in the middle of the

bridge in question, Brown would have been required to evaluate how

and when to fix that crack.      There was no policy that required him

to fix it immediately or within a certain time period.              And it is


                                       13
undisputed that he was never directed by any superior to fix the

crack in question; nor did any policy clearly suggest how he should

approach fixing such a crack.    His only direction was to fix road

defects as soon as possible.

     The approach to the repair of road defects by Brown’s boss,

the County manager, confirms the discretionary nature of the

exercise. The County manager testified that he reviewed the bridge

reports that included the defect that allegedly caused the Bottas’

accident and, after doing so, prioritized those bridges that had

the most serious defects.     The bridge in question was not at the

top of the list.   See Wood Dep. 23:24-24:1; see also id. at 45:20-

24 (explaining that County retained bridge specialists to “triage”

the problems identified in the reports and that County could only

fund a few of the proposed repairs).     It is undisputed that the

County manager never instructed Brown to perform the repairs on

the defect in question; he knew that they would get around to it

“as soon as possible” based on all the other priorities.        The

County manager’s approach confirms the discretionary nature of the

County policy and practice.

     Brown’s duty to repair the defects identified in the bridge

reports that allegedly contributed to the accident in question

required the exercise of discretion on Brown’s part.    He was not

simply faced with a ministerial task.        Accordingly, Brown is




                                  14
entitled to official immunity on the Bottas’ claims against him in

his individual capacity.2

                                  CONCLUSION

     As explained above, the County is entitled to sovereign

immunity and Brown is entitled to official immunity in this action.

Genuine factual disputes still remain as to the Bottas’ claims

against the City.      Accordingly, the County’s motion for summary

judgment (ECF No. 17) is granted, Brown’s motion for summary

judgment (ECF No. 18) is granted, and the City’s motion (ECF No.

30) is denied.

     The   Court    interpreted    the    Bottas’   original   complaint   to

include the claims against Brown in his individual capacity, and

the Court has granted summary judgment in favor of Brown as to

those claims.      Thus, the Bottas’ motion to amend their complaint

(ECF No.43) to include such claims is denied as moot.               Had the

Court construed the Bottas’ original complaint not to include such

claims, it nevertheless would have denied the motion to amend as

futile because the claims are barred by official immunity for the

reasons explained in this Order.




2
  Given the Court’s ruling, it is unnecessary to address Brown’s
alternative argument that he is entitled to summary judgment pursuant
to the Recreational Property Act, O.C.G.A. § 51-3-20 et seq.


                                     15
IT IS SO ORDERED, this 16th day of May, 2019.

                               S/Clay D. Land
                               CLAY D. LAND
                               CHIEF U.S. DISTRICT COURT JUDGE
                               MIDDLE DISTRICT OF GEORGIA




                          16
